                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENISE ANNE CROOKER,                      :   CIVIL NO: 3:20-cv-01695
                                          :
             Plaintiff,                   :   (Chief Judge Jones)
                                          :
v.                                        :   (Magistrate Judge Schwab)
                                          :
GEORGE J. TESSITORE, et al.,              :
                                          :
             Defendants.                  :


                                     ORDER
                                    May 7, 2021

      On May 7, 2021, we conducted a telephonic status conference with the

parties regarding several issues in this case. In keeping with the discussion on that

call, and in order to enable the parties to resolve these issues, IT IS ORDERED

that the plaintiff, Denise Anne Crooker (“Crooker”), shall, on or before May 21,

2021, provide all of the discovery information in response to the Papillon

defendants’ discovery requests as we previously ordered. Doc. 61. Additionally,

Crooker shall respond to the Papillon defendants’ request as to the receipts for dog

food by providing those receipts which are in her possession, or by further

explaining whether, after a diligent search for said receipts, she was unable to find

those receipts.
      In order to avoid further discovery disputes in this case, and to enable the

exchange of discovery in this case, IT IS FURTHER ORDERED that Crooker

shall enter into a confidentiality agreement with the defendants on or before May

21, 2021, the first draft of which Crooker shall draft and disseminate to the

defendants on or before May 12, 2021.

      Finally, in accordance with the discussion on our call, the parties shall

continue to draft their agreement regarding the return of the dogs to Crooker, and

IT IS FURTHER ORDERED that counsel for Crooker and the Pennsylvania

State Police shall facilitate the return of the dogs to Crooker and shall file a joint

status report informing us of their progress on or before May 21, 2021.



                                                S/Susan E. Schwab
                                                Susan E. Schwab
                                                United States Magistrate Judge




                                           2
